Case 9:21-cv-80148-DMM Document 13 Entered on FLSD Docket 02/24/2021 Page 1of1

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Southern District of Florida [-]

Matthew Carango and Fred Heidarpour, on their own
behalf and on behalf of all others similarly situated,

 

Plaintiff(s)

V. Civil Action No. 9:21-cv-80148-DMM

The Altitude Group, LLC d/b/a Core Home Security,
LLC, a Florida Limited Liability Company,

 

OS “SS

Defendant(s)

SUMMONS IN A CIVIL ACTION

The Altitude Group, LLC d/b/a Core Home Security
949 A Clint Moore Rd
Boca Raton, Florida 33487

TO: (Defendant’s name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name and address are: .
Patrick H. Peluso

Woodrow & Peluso LLC

3900 E Mexico Avenue, Suite 300
Denver, CO 80210

720-213-0676

Email: ppeluso@woodrowpeluso.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

SUMMONS

Feb 24, 2021 s/P. Curtis

Date:

 

 

 

Deputy Clerk
Angela E. Noble U.S. District Courts
Clerk of Court
